In disagreeing with my brethren about the affirmance of the judgment and overruling of the motion for rehearing it may be of service to make a statement of some of the reasons. The question or doctrine of "harmless error" does not enter into the disposition of this case, because defendant received the life sentence when there was ample testimony to authorize a conviction *Page 434 
of the lower offense of manslaughter. The doctrine of "harmless error" and lower punishment are not discussed by the majority opinion. The jury took the harshest view that could have been taken of the testimony. "Harmless error" is discussed as a question where the punishment is the minimum it seems.
I do not believe that the majority opinion deals with the bill of exceptions in regard to the district attorney's testimony as it should have done legally. The whole bill is predicated upon the fact and the objection announced in the bill was to the statements of the district attorney laying a predicate to impeach the witness Mrs. Foster. This was all before the jury and much of it was very damaging and can not be held as properly laying the predicate. The district attorney was permitted to state all his acts and conduct not only of his relations to the witness Mrs. Foster, after seeing her and hearing her testify before the court of inquiry or magistrate, but he gave a detailed account of his trips and other matters that had no connection with Mrs. Foster or her testimony, and what he discovered as well as statements reflecting upon her and the attorneys who might be subsequently employed, indicating they were going to induce her to commit perjury by making an entirely different statement from what she made to him. This was the predicate offered by the State, and objection was urged to it. It was all before the jury, and under the guise of laying a predicate to impeach Mrs. Foster the district attorney was permitted to put in the record and before the jury quite a lot of things that should not have been even in the predicate. If Mrs. Foster made different statements to him to what she testified on the trial, the predicate could have been laid and evidence offered to sustain it, but the predicate must be so laid so to justify a legal and proper contradiction or impeachment of the witness. I think, therefore, my brethren misunderstood this bill of exceptions and the purport of the objection stated by appellant. It was treated from the standpoint of evidence introduced before the jury and not as a predicate. It is a safe rule, at least usually so, that where a bill of exceptions recites testimony some of which is admissible and some not, the inadmissible testimony should be pointed out in the bill, but in my judgment this bill was sufficient to present the matter and show error as indicated in the bill. The district attorney claiming to lay a predicate to impeach got before the jury those damaging facts from a standpoint of original testimony. I do not care to follow this further.
The other question that I desire to mention is the testimony of the witness Mrs. Delap. Substantially, Mrs. Delap was permitted to state that appellant went to her bed and undertook to crawl into it one night while she was residing at the home of Mrs. Foster, and that she complained to Mrs. Foster about appellant's conduct, etc. Mrs. Foster was a cousin of appellant, about whom much appears in the record, and on account of the conduct of the deceased towards Mrs. Foster appellant killed him. Of course, within the statute Mrs. Foster was a female relative. The State's theory was that appellant had been intimate *Page 435 
with Mrs. Foster, and, therefore, he was cut off from the issue of manslaughter under the Redmond case, cited by the majority opinion upon the idea that if appellant was intimate with Mrs. Foster, he could not become excited under the law of manslaughter for killing the deceased on account of slandering her reputation for virtue. This was a seriously disputed issue. The Redmond case is not even in point. Whether that be true or not I do not now purpose to discuss. If that proposition is correct, as urged by the majority opinion, then I can not understand why the fact that appellant undertook to have sexual intercourse with Mrs. Delap should have been used against him for killing a man whom he says slandered his female relative, Mrs. Foster. The issue was sharply raised in the record and most strenuously denied by appellant that he and Mrs. Foster had ever been guilty of any immoral conduct. What the evidence in regard to an insult by appellant to Mrs. Delap would have to do with the issue of manslaughter on account of insulting conduct of deceased towards Mrs. Foster, as it bore upon the defendant, is hardly explainable upon any legal line. He had not placed his reputation in issue as to being a virtuous man or otherwise. Mrs. Delap had nothing to do with any amours between Mrs. Foster and appellant, if any such occurred, but this testimony was introduced against appellant, and it is of the most serious and damaging character. The majority seemed to justify the introduction of this testimony and its effect upon the case by stating that Mrs. Delap was a guest, or at least was in the house owned by Foster and Mrs. Foster, and, therefore, Mrs. Foster was winking at the amours or attempted amours of appellant with Mrs. Delap. The State as well as the majority of this court seem to overlook one fact of human nature, that if Mrs. Foster and appellant were carrying on amours through illicit love, that Mrs. Delap would hardly be taken under the protection of Mrs. Foster by Mrs. Foster. Such a statement by the majority opinion is hardly to be verified on the theory of woman nature. But in any event, the testimony of Mrs. Delap that appellant tried to crawl in bed with her was not legitimate testimony to show that appellant either was intimate with Mrs. Foster or that he killed the deceased because of the deceased's intimate relations with Mrs. Foster. This testimony should not have gone to the jury. Appellant was contending for the issue of manslaughter and innocent relations with his relative, Mrs. Foster. She was denying strenuously that there had been any illicit relations between them, and when she informed appellant of the conduct and statements of the deceased, the defendant killed him. This, as to Mrs. Delap's testimony, had a tendency to do so, if it did not completely cut him off from the issue of manslaughter. Any illicit relations with Mrs. Delap could not even tend to affect his relations with Mrs. Foster so as to deprive him of the issue of manslaughter. It did, however, do so, and this to the result of life sentence for murder. It, therefore, necessarily affected the case seriously against appellant. The judgment should have been reversed. I do not care to further discuss the matter. *Page 436 
This judgment ought to have been reversed and appellant awarded another trial.